IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 JUSTIN BEGANDY,                             : No. 27 WM 2019
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 CLERK OF COURTS OF ALLEGHENY                :
 COUNTY, AND CAROL A. EDDINS,                :
 COURT ADMINISTRATION, CRIMINAL              :
 DIVISION, ALLEGHENY COUNTY                  :
 COURT OF COMMON PLEAS,                      :
                                             :
                     Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2019, the “Petition for Review in Mandamus”

and the Application for Relief are DENIED.